 In the Matter of ERWIN COTTON MILLS COMPANYandTEXTILEWORKERS' ORGANIZING COMMITTEEIn the Matter of ERWINCOTTONMILLSCOMPANYandTEXTILEWORKERS' ORGANIZING COMMITTEEIn the Matterof ERWIN COTTON MILLSCOMPANYandTEXTILEWORKERS'ORGANIZING COMMITTEECases Nos. R-552, P 553, and 1?-5,55.-DecidedApril 14,1938'Textile Industry-Investigation of Representatives:controversy concerningrepresentation of employees: refusal by employer to recognize Union as exclu-sive representative-UnitsApprop7iate for Collective Bargaining:separate unitsfor all hourly and piece-rate production and maintenance employees, exclusiveof supervisory and clerical employees and watchmen, in each of three citieswhere the Company has a plant orplants-Representatives:election conductedby Board in eachunit-Certification of Representatives:upon majority votefor Union in each unit.Mr. Samuel M. Spencer,for the Board.Fuller, Reade cf Fuller, by Mr. Jones FullerandMr. Frank Fuller,of Durham, N. C., for the Company.Mr. Seth P. Brewer,of Charlotte, N. C., for the Textile Workers'Organizing Committee.°Mr. Walter T. Nolte,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn November 24, 1937, Textile Workers' Organizing Committee,herein called the Union, filed with the Regional Director for the FifthRegion (Baltimore, Maryland) two petitions alleging that questionsaffecting commerce had arisen concerning the representation of em-ployees of Erwin Cotton Mills Company, herein called the Company,and requesting investigations and 'certifications of representativesZ-1-pursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On December 15, 1937, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Sections 3 and 10 (c) (2),of National Labor Relations Board Rules and Regulations-Series -1,5951 596NATIONAL LABOR RELATIONS BOARDas amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice and ordered a consolidation of the two cases for thepurpose of hearing.On December 27, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andupon the Union. Pursuant to the notice, a hearing was held onJanuary 10, 1938, at Durham, North Carolina, before McClellan Butt,the Trial Examiner duly designated by the Board. The Board andthe Company, represented by counsel, and the Union, appearing by -itsAssistant Carolinas' Administrator, participated in the hearing.Full opportunity to be heard, to examine and to cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.At the opening of the hearing the Union made known its intentionof filing an additional petition raising a question concerning therepresentation of employees of the Company in two of its plants notcovered by the two petitions filed on November 24, 1937.The TrialExaminer allowed the introduction of evidence concerning the twoplants when the Board and the Company agreed to such procedureand stipulated that any order issued by' the Board should includethem.During the course of the hearing counsel for the Companyaccepted service of a petition covering these two plants dated January 10, 1938, and the- Trial Examiner ordered its admission in evi-dence.'The Board has reviewed these rulings as well as all otherrulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.After examining the record in the case, the Board concluded thatquestions affecting commerce had arisen concerning the representa-tion of employees of the Company, and on the basis of such conclu-sion, and acting pursuant to Article III, Section 8, of said Rules andRegulations-Series 1, as amended, issued a Direction of Electionson January 26, 1938,2 in which it found that all hourly and piece-rate production and maintenance employees of the Company, exclu-give of supervisory and clerical employees and watchmen, at itsplant numbers 1, 4, and 6, in Durham, North Carolina, consti-tute one unit, that such employees at its plant number 3, in Cooleemee,North Carolina, constitute a second unit, that such employees at itsplant numbers 2 and 5, in Erwin, North Carolina, constitute a thirdunit, and that each unit is appropriate for the purposes of collectivebargaining.For the purpose of expediting the election and thusinsuring to the employees of the Company the full benefit of their1Board Exhibit No. 2.2 4 N. L. B B. 1138. DECISIONS AND ORDERS597right to collective bargaining as early as possible, the Board directedthe elections without at the same time issuing a decision embodyingcomplete findings of fact and conclusions of law.Pursuant to the Direction, elections by secret ballot were conductedon February 9, 10, and 11, 1938.Full opportunity was accorded toall of the parties of this investigation to participate in the conduct ofthe secret ballots and to make challenges.On February 14, 1938,Bennet F. Schauffler, Regional Director for the Fifth Region (Balti-more, Maryland), acting pursuant to Article III, Section 9, of saidRules and Regulations-Series1,as amended, issued his Interme-diate Reports upon Secret Ballots, copies of which were duly servedupon all parties to the proceeding.No exceptions to the IntermediateReports have been filed by any of the parties.As to the results of the secret ballots, the Regional Director re-ported as follows :1.Unit one-Plants 1, 4, and 6, atDurham, NorthCarolina-Ballot conductedFebruary 9, 19381.Total number eligible----------------- -----------------18832.Total ballots cast--------------------------------------17153.Total number of blank ballots------------------- ^ --------04.Total number of void ballots----------------------------45.Total number of challenged votes-----------------------06.Total number of ballots cast for Textile Workers' Organiz-ing Committee---------------------------------------14687.Total number of ballots cast against Textile Workers'Organizing Committee--------------------------------243II.Unit two-Plant 3, Cooleemee,North Carolina-Ballot conducted February10, 19381.Total number eligible-----------------------------------11022.Total ballots cast--------------------------------------10053.Total numberof blank ballots---------------------------04.Totalnumber ofvoid ballots----------------------------05.Total numberof challengedvotes------------------------06.Totalnumber ofballots cast for Textile Workers'Organiz-ing Committee---------------------------------------7867.Total numberof ballots cast againstTextileWorkers'OrganizingCommittee--------------------------------219III.Unit three-Plants 2 and 5, Erwin, North Carolina-Ballot conductedFebruary 11, 19381.Total number eligible----------------------------------19102.Total ballots cast--------------------------------------17783.Total number of blank ballots--------------------------44.Total number of void ballots---------------------------35.Total number of challenged votes------------------------06.Total number of ballots cast for Textile Workers' Organiz-ing Committee---------------------------------------9587."Total number of ballots cast against Textile Workers'Organizing Committee--------------------------------813 598NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYErwin Cotton Mills Company is a North Carolina corporationengaged in the production of cotton textiles, such as sheets, flannel,denim, ticking, and covert cloth.Of the six plants involved in thisproceeding, plants 1, 4, and 6 are located in Durham, North Carolina,plant 3 in Cooleemee, North Carolina, and plants 2 and 5 in Erwin,North Carolina.Cotton, the chief raw material used in all of the Company's plants,is purchased in North Carolina and South Carolina and occasionallyin Texas.Machinery usedbythe Company is manufactured in Maineand Massachusetts. Starch is purchased in Illinois.The products from the three plants at Durham are sold in most ofthe principal cities of the United States and, to a limited extent, inCuba.Approximately 95 per cent of these products are sold outsidethe State of North Carolina.Approximately 90 per cent of the prod-ucts from the plant in Cooleemee are sold outside the State of NorthCarolina, principally in New York City and St. Louis, Missouri. Theprincipal markets for the products of the two plants in Erwin areBaltimore,Maryland; 'Greensboro, North Carolina; and ColumbiaCity, Indiana.Approximately 80 per cent of the products of thesetwo plants are sold outside the State of North Carolina.. The Companyadvertises the products of all of the plants in the Daily News Record,New York City, and sells such products through Joshua L. Bailey& Co., New York City.The Company employs approximately 1,900 workers at the threeplants in Durham, approximately 1,750 at the plant in Cooleemee, andapproximately 1,940 at the two plants in Erwin. It is one of thelargest producers of cotton textiles in the United States.II.THE ORGANIZATION INVOLVEDTextileWorkers' Organizing Committee is a labor organizationaffiliatedwith the Committee for Industrial Organization, admittingto its membership all hourly and piece-rate production and mainte-nance employees of the Company_ exclusive of supervisory and clericalemployees and-watchmen.--IH. THE QUESTIONS CONCERNING REPRESENTATIONThe Union claimed to represent a substantial majority of the em-ployees of the Company in each of the three collective bargaining unitsclaimed by it to be appropriate and asked that elections be held toestablish its right to act as-an exclusive representative. DECISIONS AND ORDERS599In each of the petitions it was alleged by the Union that the Com-pany had refused to recognize it as sole bargaining agency.Theallegations were not challenged at the hearing.We find that questions have arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATIONUPON COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITSIn each of the three petitions the Union designated all hourly andpiece-rate production and maintenance employees; exclusive of super-visory and clerical employees and watchmen, as constituting anappropriate bargaining unit.As previously indicated one petitioncovered plants 1, 4, and 6 in Durham, another covered plant 3 inCooleemee,and the third covered plants 2 and 5 in Erwin.Claims werethereby entered for three separate and distinct collective bargainingunits.The Company was silent throughout the hearing on the ques-tion of the appropriateness or inappropriateness of the units claimedby the Union.We find that all hourly and piece-rate production and maintenanceemployees of the Company, exclusive of supervisory and clericalemployees and watchmen,in plants 1, 4, and 6 at Durham, NorthCarolina,constitute one unit, that such employees in plant 3 atCooleemee, North Carolina,constitute a second unit,that such em-ployees in plants 2 and 5 at Erwin, North Carolina,constitute a thirdunit, that each unit is appropriate for the purposes of collective bar-gaining, and that such units will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe results of the ballot as set forth above indicate that the Unionhas been chosen by a majority of the employees in each unit as theirrepresentative for the purposes of collective bargaining.We find that the Unionhas been designated and selected by amajority of the employees in each appropriate unit as their represen-tative for the purposes of collective bargaining.It is, therefore, the80618-38-vor..VI-39 600NATIONAL LABOR RELATIONS BOARDexclusive representative of all the employees in such units for thepurposes of collective bargaining and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Erwin Cotton Mills Company within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All hourly and piece-rate production and maintenance em-ployees of the Company, exclusive of supervisory and clerical em-ployees and watchmen, in plants 1, 4, and 6 at Durham, North Caro-lina, constitute one unit, such employees in plant 3 at Cooleemee,North Carolina, constitute a second unit, such employees in plants 2and 5 at Erwin, North Carolina, constitute a third unit, and eachunit is appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.3.TextileWorkers' Organizing Committee is the exclusive repre-sentative of all the employees in such units for the purposes of col-lective bargaining within the meaning of Section 9 (a) of the Na-tional Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Textile Workers' Organizing Com-mittee has been designated and selected by a majority of all hourlyand piece-rate production and maintenance employees of Erwin Cot-ton Mills Company, exclusive of supervisory and clerical employeesand watchmen, in its plants 1, 4, and 6 at Durham, North Carolina,by a majority of such employees in its plant 3 at Cooleemee, NorthCarolina, and by a majority of such employees in its plants 2 and 5'at Erwin, North Carolina, as their representative for the purposes ofcollective bargaining and that, pursuant to the provisions of Section9 (a) of the Act, Textile Workers' Organizing Committee is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.